 1
                                                             JS-6
 2
 3
 4
 5
 6
 7
 8
 9
                       UNITED STATES DISTRICT COURT
10
                     CENTRAL DISTRICT OF CALIFORNIA
11
12
     CHINACAST EDUCATION CORP.,      Case No. 2:15-cv-05475-AB (Ex)
13
              Plaintiff,
14                                   FINAL JUDGMENT
         v.
15
     CHEN ZHUO GUO, ET AL.,
16
              Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
 1           This action came on regularly for trial between January 8, 2019, and January 15,
 2 2018, in Courtroom 7B of this United States District Court, the Honorable André Birotte
 3 Jr. presiding. The Plaintiff ChinaCast Education Corporation (“ChinaCast”) appeared by
 4 attorneys James P. Menton of Robins Kaplan LLP and Rachel S. Fleishman, Gregory S.
 5 Schwegmann and Keith Y. Cohan of Red Collins and Tsai LLP. Defendants Zhuoguo
   Chen and Huan Wang appeared by Rod Pacheco and Brian Neach of Pacheco & Neach
 6
   P.C.
 7
          A jury of eight persons was regularly empaneled and sworn. Witnesses were
 8
   sworn and testified, and documentary evidence was introduced and received into
 9
   evidence. After hearing the evidence and arguments of counsel, seven of the eight
10
   members of the jury were duly instructed by the Court and the case was submitted to the
11
   jury. The seven jurors deliberated and thereafter returned the following special verdict:
12
13                                      JURY VERDICT
14 We, the jury, unanimously agree to the answers to the following questions and return
15 them under the instructions of this court as our verdict in this case:
16
17      I.      CONVERSION

18 Question No.1: Did ChinaCast prove by a preponderance of the evidence that Defendant
19 Zhuoguo Chen or Defendant Huan Wang is liable to ChinaCast for conversion?
        (a) Zhuoguo Chen              Yes       X       No
20
        (b) Huan Wang                 Yes      X       No
21
     If you answered “Yes” to Question 1(a) and/or Question 1(b), then answer Question 2.
22
     If you answered “No” to question 1(a) and Question 1(b), skip Question 2, and answer
23
     Question 3.
24
     Question No.2: Where did ChinaCast’s claim for conversion arise? (Choose One.)
25
                               (a) Hong Kong ________________
26                             (b) China       ________________
27 If you answered Question 2, proceed to answer Question 3.
28
 1      II.    MONEY HAD AND RECEIVED
 2 Question No. 3: Did ChinaCast prove by a preponderance of the evidence that Defendant
 3 Zhuoguo Chen or Defendant Huan Wang is liable to ChinaCast for money had and
 4 received?
 5      (a) Zhuoguo Chen             Yes        X        No
        (b) Huan Wang                 Yes       X        No
 6
     If you answered “Yes” to Question 3(a) and/or Question 3(b), then answer Question 4.
 7
     If you answered “Yes’ to Question 1(a) and/or Question 1(b) and “No” to Questions 3(a)
 8
     and Question 3(b), skup Question 4, then answer Question 5. I you answered “No” to all
 9
     of the following: Question 1(a), Question 1(b), Question 3(a), and Question 3(b), then
10
     stop here, answer no further questions, and have the presiding juror sign and date this
11
     form.
12 Question No.4: Where did ChinaCast’s claim for money had and received arise? (Choose One.)
13                            (a) Hong Kong ________________
14                            (b) China      ________________.
15 If you answered Question 4, then answer Question 5.
16
        III.   DAMAGES
17
     Question No. 5: What amount do you award ChinaCast against Defendants on its claim
18
     for conversion and/or claim for money had and received?
19
       Zhuoguo Chen $ ________________
20
       Huan Wang        $ ________________
21
     If you answered Question 5 and found ChinaCast proved any damages, answer Question
22
     6. If you answered Question 5 and you found ChinaCast did not prove any damages, then
23 stop here, answer no further questions, and have the presiding juror sign and date this
24 form.
25 Question No.6: Is ChinaCast entitled to receive prejudgment interest on any of the
26 damages that you awarded in Question 5?
27     Yes ________________

28     No ________________
                                                    2
 1   By: /s/ [name redacted]                 Date: 1/15/2019

 2         Presiding Juror

 3
           On March 6, 2017, the Court granted summary judgment in favor of Defendant
 4
     Zhuoguo Chen on Plaintiff ChinaCast Education Corporation’s claims of fraud, aiding
 5 and abetting fraud, and aiding and abetting breach of fiduciary duty.
 6       On January 15, 2019, following the jury’s verdict, the Court found in favor of
 7 Defendants Zhuoguo Chen and Huan Wang on Plaintiff ChinaCast Education
 8 Corporation’s claim of unjust enrichment.
 9
10         By reason of the verdict, orders, and ruling above, NOW THEREFORE, IT IS

11 ORDERED, AJUDGED, AND DECREED that:
12   1. Judgment is hereby entered in favor of Defendant Zhuoguo Chen on Plaintiff
           ChinaCast Education Corporation’s claims of fraud, aiding and abetting fraud,
13
           and aiding and abetting breach of fiduciary duty;
14
        2. Judgment is hereby entered in favor of Defendants Zhuoguo Chen and Huan
15
           Wang on Plaintiff ChinaCast Education Corporation’s claims of conversion,
16
           money had and received, and unjust enrichment;
17
        3. Defendants Zhuoguo Chen and Huan Wang shall recover from ChinaCast
18
           Education Corporation their costs of suit incurred herein to an award of
19         $______________, to be taxed by the Clerk of Court.
20
21       IT IS SO ORDERED AND ENTERED. JUDGMENT IS DEEMED
     ENTERED AS OF THE DATE SET FORTH BELOW.
22
23
24 Dated: February 26, 2019                  ________________________________
25                                                   Hon. André Birotte Jr.
                                                     United States District Court Judge
26
27
28
                                                 3
